DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments (see Remarks filed on 08/12/2022) with respect to the rejection(s) of claims 1-3 under 35 USC 103 over Wang (NPL) and claims 1-3 under 35 USC 103 over Ou (US 6,388,156 B1) have been fully considered and are persuasive.  Particularly, claim 1 has been amended to delete the recitations “ZnCrOx2” and “CrOx4,” and Wang and Ou are no longer applicable to the pending clams. Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of Li et al. (“Highly Selective Conversion of Carbon Dioxide to Aromatics over Tandem Catalysts.” Joule vol. 3, 570–583, February 20, 2019).

Claim Interpretation/Examiner’s Comment
In the prior Office Action (pg. 2), the examiner stated that the metal oxides “ZnZrOx1” and “ZnAlOx3” are interpreted to have a molar ratio of 1 Zn: 1 Zr: x1 O and 1 Zn: 1 Al: x3 O, respectively (i.e. Zn1Zr1Ox1 and Zn1Al1Ox3). However, such interpretation appears to be inconsistent with the instant specification and the customary meaning in the relevant art; therefore, a new interpretation is suggested below. See Claim Rejections - 35 USC § 112 for detailed analysis.
Since the new prior art rejection, presented below in the instant Office Action, is based on a new interpretation of a claim limitation which is different from the one presented in the Non-Final rejection mailed on 05/12/2022 (see pg. 2), the instant Office Action is issued as a non-final rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites metal oxides “ZnZrOx1 and ZnAlOx3 wherein 1 < x1 <2, and 1 < x3 < 1.5,” but the metal components (e.g. “ZnZr” or “ZnAl”) have no subscripts indicating the relative molar amounts thereof. Claim 1 is considered indefinite because the molar relationship of the two metals (e.g. “Zn” and “Zr”  or “Zn” and “Al”) in relation to oxygen (e.g. “Ox1” or “Ox3”) in each of the claimed mixed metal oxides is unclear and/or inconsistent with the instant specification. It would appear that, at least in the instant specification and literature related to the art, mixed metal oxides expressed in the form of M1M2Ox may be intended to merely indicate the presence of two metals and not necessarily mean that said two metals (M1 and M2) are present at a 1:1 molar ratio. First, it is noted that the specification provides an example (“Example 5”) to demonstrate the preparation of a ZnZrO component using precursors including 0.0164 g of zinc nitrate hexahydrate Zn(NO3)2·6H2O and 0.1586 g of zirconium nitrate pentahydrate Zr(NO3)4·5H2O (pg. 13, “Catalyst Preparation”). Since Example 5 is in accordance with the invention ([0062]-[0063], [0069]), the zinc-zirconium oxide prepared therein is considered to meet the claimed limitation “ZnZrOx1 […] wherein 1 < x1 <2.” However, given the molar masses of the precursors (Zn(NO3)2·6H2O = 297.49 and Zr(NO3)4·5H2O =492.32), it can be said that the molar ratio of Zn to Zr in the precursor mixture is estimated to be approximately 0.17 (0.0000551 mol Zn/ 0.000322 mol Zr). Thus, it is expected that the molar ratio of Zn and Zr in the final ZnZrOx metal oxide produce will be much lower than 1 and fall far outside the claimed range of “1 < x1 <2” in the case of “ZnZrOx1.” Furthermore,  Li et al. (“Highly Selective Conversion of Carbon Dioxide to Aromatics over Tandem Catalysts.” Joule vol. 3, 570–583, February 20, 2019; cited in IDS dated 01/20/2021) uses the expression “ZnZrO” to denote a metal oxide comprising Zn and Zr as metal components having different molar amounts (e.g., Zn/(Zn + Zr) = 13%) (pg. 580, “Catalyst Preparation”), which reasonably suggests that the expression M1M2Ox can be used to simply indicate the presence of metals M1 and M2 in the mixed metal oxide. It is noted that the instant specification (Example 5) and Li disclose essentially the same method of preparing a ZnZrO material (see the prior art rejection below for detailed analysis). Therefore, “ZnZrOx1” and “ZnAlOx3” in the pending claims will not be interpreted to have a molar relationship as follows: Zn1Zr1Ox1 and Zn1Al1Ox3. Furthermore, the recited molar amount of oxygen (i.e. x1 and x3 wherein 1 < x1 <2, and 1 < x3 < 1.5) is considered indefinite because one would not be able to clearly determine the relative molar amount of oxygen by its subscript number alone without knowing the relative molar amounts of the other elements in the formula. (e.g. Zn0.5Zr0.5O1.5 has the same composition as Zn1Zr1O3). For the purpose of examination, any prior art disclosure of ZnZrO and ZnAlO at any molar ratio is considered to read on “ZnZrOx1” and “ZnAlOx3,” respectively.
Claims 2 and 3 are also rejected by virtue of their dependency upon claim 1.

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Li et al. (“Highly Selective Conversion of Carbon Dioxide to Aromatics over Tandem Catalysts.” Joule vol. 3, 570–583, February 20, 2019; cited in IDS dated 01/20/2021).
Regarding claims 1 and 2, Li discloses a composite catalyst comprising a metal oxide of ZnZrO and a zeolite of H-ZSM-5 (ZSM-5 zeolite) (pg. 580, “Catalyst Preparation” and “Preparation of Bifunctional Catalyst”). 
In addition, it is noted that Li and the instant application disclose a substantially identical method for the ZnZrO preparation. Specifically, Li and the instant application both disclose (i) dissolving zinc nitrate hexahydrate Zn(NO3)2·6H2O and zirconium nitrate pentahydrate Zr(NO3)4·5H2O in deionized water at a weight ratio of approximately 0.10 (18.11 g of Zn(NO3)2·6H2O and 172.88 g of Zr(NO3)4·5H2O in Li; 0.0164 g Zn(NO3)2·6H2O and 0.1586 g Zr(NO3)4·5H2O in the instant application), (ii) forming a precipitate by dropwise adding an aqueous solution of ammonium carbonate ((NH4)2CO3) under vigorous stirring at 70°C, followed by a continued stirring at 70°C for 2 hours, (iii) cooling to room temperature and filtering the precipitate, (iv) washing, drying, and calcining the precipitate at 500°C for 3 hours (Li: pg. 580, “Catalyst Preparation”; Spec., [0062]-[0063]). Therefore, the ZnZrO disclosed by Li is considered to be identical or substantially identical to the claimed ZnZrOx1. See MPEP 2112.01. I.

	Regarding claim 3, Li discloses that the mass ratio of the ZnZrO and H-ZSM-5 is 1:1, which lies within the claimed range of (1-9) : (1-9) (pg. 580, “Preparation of Bifunctional Catalyst”). 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772